DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-18, 35, and 38 renumbered as claims 1-19 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claims 1 and 35, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claim, the claim feature of “wherein the wake-up signal comprises a preamble formed by a plurality of Orthogonal Frequency Division Multiplexed (OFDM) symbols, each of the OFDM symbols being associated with a unique symbol index and modulated with a reference sequence, and one or more of the OFDM symbols, having an even symbol index, are transmitted having been shifted in frequency with respect to successive others of the OFDM symbols”.

Regarding Claim 38, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claim, the claim feature of “the wake-up signal comprising a wake-up signal preamble including a plurality of Orthogonal Frequency Division Multiplexed (OFDM) symbols each being associated with a unique symbol index and modulated with a reference sequence, 

3.	The dependent claims 3-18 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADNAN BAIG/Primary Examiner, Art Unit 2461